DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 4-21 in the reply filed on 3/15/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7-8, 13-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (USPN 10510143).
Consider claim 4, Zhou discloses an electronic system, comprising: a memory to store a set of input images and a reference mask image (read as “old mask (labeled Eeva)”; col. 36, line 30) associated with each input image of the set of input images (see col. 36, lines 17-55); a processor communicatively coupled to the memory; and logic communicatively coupled to the processor and the memory, the logic to: generate a set of two or more masks of different quality associated with each input image of the set of input images (read as “generated first and second masks”), and determine a quality score (read as “a Dice coefficient can be used to calculate the degree of overlap between the masks”) for each generated mask (see col. 36, lines 17-55; 
In some embodiments in which the quality of the generated masks is being evaluated, one or both of the generated first and second masks can be applied, superimposed, and/or overlaid on the image of the embryo to identify the degree of overlap of the masks with the image of the embryo. The applying, superimposing, and/or overlaying of the masks on the image of the embryo is shown in images (f) and (g). In some embodiments, the degree of overlap between the image of the embryo and one or both of the first and second masks can be used to determine the accuracy of the one or both of the first and second masks. In some embodiments, a Dice coefficient can be used to calculate the degree of overlap between the masks and the image of the embryo.).
However, Zhou does not explicitly disclose a set of input images.
Nevertheless, Zhou discloses determining quality of first and second masks for an input image.
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to perform the mask quality determination upon a plurality of input images as desired based upon a given application and yield predictable results of mask quality evaluation.
Consider claim 7 as applied to respective claim, Zhou discloses determine the quality score for each generated mask based on a comparison of the generated mask associated with an input image and the reference mask associated with the input image (see col. 36; first and second mask quality).
Consider claim 8 as applied to respective claim, Zhou discloses the comparison is based on a Dice similarity coefficient (see col. 36; first and second mask quality).
Examiner Note: See detailed rejection of independent claim 1 due to similar subject matter of the other independent claims.

Consider claim 10, Zhou discloses an image processing apparatus, comprising: one or more substrates; and logic coupled to the one or more substrates, the logic to: generate a set of two or more masks of different quality associated each input image of a set of input images, and determine a quality score for each generated mask (see col. 36, lines 17-55; 
In some embodiments in which the quality of the generated masks is being evaluated, one or both of the generated first and second masks can be applied, superimposed, and/or overlaid on the image of the embryo to identify the degree of overlap of the masks with the image of the embryo. The applying, superimposing, and/or overlaying of the masks on the image of the embryo is shown in images (f) and (g). In some embodiments, the degree of overlap between the image of the embryo and one or both of the first and second masks can be used to determine the accuracy of the one or both of the first and second masks. In some embodiments, a Dice coefficient can be used to calculate the degree of overlap between the masks and the image of the embryo.).
However, Zhou does not explicitly disclose a set of input images.
Nevertheless, Zhou discloses determining quality of first and second masks for an input image.
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to perform the mask quality determination upon a plurality of input images as desired based upon a given application and yield predictable results of mask quality evaluation.
Consider claim 13 as applied to respective claim, Zhou discloses determine the quality score for each generated mask based on a comparison of the generated mask associated with an input image and a reference mask associated with the input image (see col. 36; first and second mask quality).
Consider claim 14 as applied to respective claim, Zhou discloses the comparison is based on a Dice similarity coefficient (see col. 36; first and second mask quality).
Consider claim 16, Zhou discloses a method of processing an image, comprising: generating a set of two or more masks of different quality associated each input image of a set of input images; and determining a quality score for each generated mask (see col. 36, lines 17-55; 
In some embodiments in which the quality of the generated masks is being evaluated, one or both of the generated first and second masks can be applied, superimposed, and/or overlaid on the image of the embryo to identify the degree of overlap of the masks with the image of the embryo. The applying, superimposing, and/or overlaying of the masks on the image of the embryo is shown in images (f) and (g). In some embodiments, the degree of overlap between the image of the embryo and one or both of the first and second masks can be used to determine the accuracy of the one or both of the first and second masks. In some embodiments, a Dice coefficient can be used to calculate the degree of overlap between the masks and the image of the embryo.).

Nevertheless, Zhou discloses determining quality of first and second masks for an input image.
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to perform the mask quality determination upon a plurality of input images as desired based upon a given application and yield predictable results of mask quality evaluation.
Consider claim 19 as applied to respective claim, Zhou discloses determining the quality score for each generated mask based on a comparison of the generated mask associated with an input image and a reference mask associated with the input image (see col. 36; first and second mask quality).
Consider claim 20 as applied to respective claim, Zhou discloses the comparison is based on a Dice similarity coefficient (see col. 36; first and second mask quality).

Allowable Subject Matter
Claims 5-6, 9, 11-12, 15, 17-18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


March 20, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662